NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              MATTHEW MARSHALL PALMER, Appellant.

                             No. 1 CA-CR 21-0224
                               FILED 3-17-2022


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201601378
               The Honorable Derek C. Carlisle, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Mohave County Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant
                            STATE v. PALMER
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the court, in which
Presiding Judge Jennifer B. Campbell and Judge James B. Morse Jr. joined.


H O W E, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969). Counsel for Matthew
Marshall Palmer has advised this court that he has found no arguable
questions of law and asks us to search the record for fundamental error.
Palmer was convicted of misconduct involving weapons, a class four
felony, as a class three repetitive offender on felony release. He had an
opportunity to file a supplemental brief in propria persona but did not do
so. After reviewing the record, we affirm Palmer’s convictions and
sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2             We view the facts in the light most favorable to sustaining the
judgment and resolve all reasonable inferences against Palmer. See State v.
Fontes, 195 Ariz. 229, 230 ¶ 2 (App. 1998). In September 2016, Palmer and a
friend went to K.H.’s home to test drive and buy a Ford Mustang. When
Palmer returned from the test drive, he pulled a green duffel bag containing
a shotgun out of the trunk and brought the bag into K.H.’s home. As the
parties negotiated the vehicle’s price, another vehicle sped into the carport
and parked behind the Mustang. K.H. stepped out to investigate and saw
B.R. exit the vehicle and rush to the home, stating that he would kill Palmer.
A struggle inside the home ensued and Palmer shot B.R. in the right arm
with the shotgun. Afterwards, doctors amputated B.R.’s arm.

¶3            A grand jury charged Palmer with two counts of aggravated
assault and one count of weapons misconduct for being in possession of a
firearm as a prohibited possessor. At trial, the detective who interviewed
Palmer testified and the court admitted a redacted interview. Palmer
confessed that he took the shotgun from his father’s home because although
he and B.R. had been friends, he and his father fell out with B.R. because
B.R. had shot at Palmer’s wife. He also stated that he did not instigate the
incident because B.R. had also previously stabbed him. As to the shooting,
he said that he and B.R. had wrestled over the shotgun and that he shot B.R.


                                      2
                            STATE v. PALMER
                            Decision of the Court

A justification instruction was given and the jury found Palmer not guilty
of the two counts of aggravated assault but found him guilty for
misconduct of weapons as a prohibited possessor.

¶4            In a bifurcated trial, the jury found that Palmer had
committed the offense while on felony release. At sentencing, the State
provided evidence of prior felony convictions. The trial court found that
Palmer was a category three repeat offender and sentenced him to the
presumptive ten years for the misconduct involving weapons conviction
and another two years for committing the crime while on felony release to
run consecutive to each other and consecutive to sentences imposed in two
other cases. After the court granted post-conviction relief to allow a delayed
appeal, Palmer timely filed his notice of delayed appeal.

                               DISCUSSION

¶5             We review Palmer’s convictions and sentences for
fundamental error. See State v. Flores, 227 Ariz. 509, 512 ¶ 12 (App. 2011).
Counsel for Palmer has advised this court that after a diligent search of the
entire record, he has found no arguable question of law. We have read and
considered counsel’s brief and fully reviewed the record for reversible
error, see Leon, 104 Ariz. at 300, and find none. The record reflects that the
superior court afforded Palmer his constitutional and statutory rights and
that all the proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure and the Rules of Evidence for Courts in the
State of Arizona. Palmer was represented by counsel through trial and
sentencing. The sentence imposed was within the statutory guidelines. We
decline to order more briefing and affirm Palmer’s conviction and sentence.

¶6             Upon the filing of this decision, defense counsel shall inform
Palmer of the status of the appeal and of his future options. Counsel has no
further obligations unless, upon review, counsel finds an issue appropriate
for submission to the Arizona Supreme Court by petition for review. See
State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Palmer shall have 30 days
from the date of this decision to proceed, if he desires, with a pro per motion
for reconsideration or petition for review.




                                      3
                  STATE v. PALMER
                  Decision of the Court

                    CONCLUSION

¶7   For the foregoing reasons, we affirm.




                  AMY M. WOOD • Clerk of the Court
                  FILED: AA




                              4